Citation Nr: 1222959	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  09-27 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for primary lateral sclerosis (PLS), also claimed as amyotrophic lateral sclerosis (ALS). 

2.  Entitlement to service connection for a neurological disorder, to include PLS and peripheral neuropathy of the extremities, also claimed as amyotrophic lateral sclerosis (ALS). 

3.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Craig Attig, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from July 1966 to June 1972. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from an October 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Waco Texas.  The Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge in April 2012.  A copy of the hearing transcript has been associated with the claims file.

At the hearing, the Veteran submitted additional evidence along with a waiver of RO consideration of such evidence.  

Further, the U. S. Court of Appeals for Veterans Claims (Court) has found that the use of 'condition(s)' in regulation 38 C.F.R.  § 3.159(a)(3) indicates that a single claim can encompass more than one condition and that an appellant can reasonably expect that alternative current conditions within the scope of the filed claim will be considered.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In the instant case, the Veteran has also sought service connection for peripheral neuropathy of the extremities.  In a September 2011 rating sheet and cover letter, the RO indicated that it was deferring this matter in light of the Veteran's current appeal for a neurological disorder.  Accordingly, in light of Clemons, the Board has recharacterized the issue to encompass all potential neurological disorders, including peripheral neuropathy.  

At the Board hearing, the Veteran indicated that he was also claiming service connection for hypertension, polyps, skin cancer and entitlement to a total disability rating based on individual unemployability (TDIU), which had not been adjudicated by the RO.  Although it does not appear that a claim for TDIU has been adjudicated, the remaining service connection issues were denied in the September 2011 rating decision.  Although the one year appeal period is still pending, it does not appear that a valid notice of disagreement has been filed with respect to this decision in accordance with 38 C.F.R. § 20.201.  The Board observes that Board hearing testimony cannot be considered a valid notice of disagreement.  See 38 C.F.R. § 20.300.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a neurological disorder addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for PLS, claimed as ALS, was denied in a July 2001 rating decision; the Veteran failed to an initiate an appeal from that decision and new and material evidence was not received within a year of its issuance.

2.  Evidence that is not cumulative or redundant of the record in July 2001 and relates to an unestablished fact necessary to substantiate the claim for service connection for PLS, claimed as ALS, has been received.

3.  In July 2007, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through her authorized representative, that a withdrawal of the appeal on the issue of entitlement to a rating in excess of 50 percent for PTSD was requested.


CONCLUSIONS OF LAW

1.  The July 2001 rating decision, which denied entitlement to service connection for PLS, claimed as ALS, is final.  38 U.S.C.A. § 7105(c) (West 2002).
	
2.  New and material evidence has been received since the July 2001 rating decision denying service connection for PLS, claimed as ALS, and, thus, the issue is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of entitlement to an initial rating in excess of 50 percent for PTSD. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the present case, the claim of entitlement to service connection for PLS, claimed as ALS, was previously denied in a July 2001 rating decision.  

Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

However, if new and material evidence was received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a SOC) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Again, in a July 2001 rating decision, the RO denied service connection for PLS, claimed as ALS, as it had not occurred in or was caused by service.  The Veteran did not file a notice of disagreement with respect to this decision.  Moreover, new and material evidence was not received within one year of that decision and, thus, the provisions of 38 C.F.R. § 3.156(b) are not applicable.  Under these circumstances, the Board must find that the July 2001 rating decision is final.  38 U.S.C.A. § 7105 (c).  

Since the July 2001 rating decision, additional evidence has been added to the record, including VA treatment records, Social Security Administration (SSA) records, the Veteran's Board hearing testimony and an October 2011 private opinion.  VA treatment records continued to show treatment for PLS and SSA records showed that the Veteran was awarded disability benefits for ALS.    Significantly, during the course of the current appeal, effective September 23, 2008, service connection for ALS may be granted on a presumptive basis if a veteran had active service for at least 90 days and manifested ALS at any time after service, barring affirmative evidence that the disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R.  § 3.318 (2011).  

At his Board hearing, the Veteran asserted that his PLS was not a distinct disease from ALS.  In support of his claim, the October 2011 private opinion by a neurologist opined that PLS was a motor neuron disease like ALS, which consisted of a group of disorders that can be thought of as a continuum or spectrum and not so much distinct entities.  

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court), interpreted the language of 38 C.F.R.  § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

Therefore, in light of the Veteran's hearing testimony, the October 2011 medical opinion and in accordance with Shade, the Board finds that the additional evidence submitted since the July 2001 rating decision is new and material.  The evidence is not redundant of evidence already in the record in July 2001, and the evidence relates to the unestablished fact of whether the Veteran's PLS is related to service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for PLS, claimed as ALS, is reopened.  38 U.S.C.A. § 5108.

The matter of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations will be addressed by the Board in a future decision (if necessary) on the merits of the Veteran's claim.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  


ORDER

New and material evidence has been received to reopen the issue of entitlement to service connection for PLS, claimed as ALS.  To that extent, the appeal is granted, subject to the directions set forth in the following Remand section of this decision.

The appeal on the issue of entitlement to an initial rating in excess of 50 percent for PTSD is dismissed.


REMAND

In light of reopening the claim, the Board finds that further development is necessary.  By way of background, private treatment records from W.G., M.D. beginning in 1988 reflect a diagnosis of ALS.  However, an October 1989 letter indicated that doctors at the Mayo Clinic were questioning whether he had ALS.  Further, December 1989 and June 1990 private letters from Dr. W.G. indicated that the Veteran either had PLS or a very slow progressing ALS.  Nevertheless, follow- up records again indicated that the Veteran's disability was considered slow progressing ALS.  The Veteran was awarded SSA disability as of 1993 for ALS.  Subsequently, treatment records beginning in 1999 to 2000 from University of Texas Southwestern Medical Center (UTSWMC) appeared to indicate that the Veteran actually had PLS as opposed to ALS.  A November 1999 EMG showed an impression of mild sensorimotor polyneuropathy.  Follow-up VA treatment records showed treatment for PLS, which still at times was diagnosed as ALS. 

Again, the Veteran has asserted that PLS is not a distinct disease from ALS, which as noted above is presumed to be service-connected.  To support his claim, he has submitted the October 2011 private opinion discussed above.  Moreover, he has also argued that his PLS is due to exposure to herbicides in Vietnam.  Although PLS is not presumed due to herbicide exposure under 38 C.F.R. § 3.309(e), the Veteran is not precluded from establishing service connection with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In the instant case, the Veteran has not been provided with a VA examination with opinion.  Accordingly, in light of the foregoing, the Board finds that a VA examination is necessary to determine the etiology of the Veteran's neurological disorder(s).  See generally 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Moreover, a September 2004 letter from Dr. W.G., as well as VA treatment records, indicated that the Veteran has been treated for his PLS by Dr. Elliot at the UTSWMC.  However, the most recent treatment records from this facility are dated in January 2000.  VA treatment records also showed that the Veteran was enrolled in a VA/Duke University DNA study.  In light of the need to remand for other matters, the Board finds that the RO should take appropriate steps, including obtaining authorization from the Veteran, to obtain all of the Veteran's treatment records from Dr. Elliot at UTSWMC as well as any available records from the VA/Duke University DNA study.    

Lastly, at the April 2012 Board hearing, the Veteran testified that he had upcoming neurological appointments at the VA Medical Center that same month.  The most recent VA treatment records in the claims file date back to May 2009.  A review of the Virtual VA paperless claims processing system does not reveal any additional VA treatment records.  As VA medical records are constructively of record and must be obtained, the RO should obtain VA treatment records from May 2009 to the present and associate them with the Veteran's record.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   


Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate steps, including obtaining authorization from the Veteran, to obtain all of the Veteran's treatment records from Dr. Elliot (and any other treatment providers) at UTSWMC as well as any available records from the VA/Duke University DNA study.    

2.  The RO should obtain all of the Veteran's VA treatment records from May 2009 to the present.

3.  Thereafter, the Veteran should be scheduled for an appropriate VA examination with a neurologist.  The claims file must be made available to the examiner for review.  If the Veteran is unable to report for a VA examination, then the claims file should be sent to a neurologist to offer an opinion based on its review.  All medically necessary tests should be completed.  After reviewing the claims file and examining the Veteran, the examiner should clearly delineate all neurological disorders.  In light of the presumption of service connection for ALS, the examiner should clearly indicate whether the Veteran suffers from ALS (either currently or at any period during the pendency of the claim, from April 2004), to include whether PLS could be considered a form of ALS.  In other words, the examiner should indicate whether PLS is a "distinct and separate" disease from ALS.  In offering an opinion, the examiner should specifically address the October 2011 private opinion.  Further, the examiner should opine whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed neurological disorder manifested during service or is otherwise related to service, to include any exposure to herbicides.  A detailed rationale should be provided for all opinions expressed.  

4.  In the interest of avoiding future remand, the RO should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions expressed. If not, appropriate action should be taken to remedy any such deficiencies in the examination report. 

5.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


